Hanna, J.
Suit on a note, and judgment by default, for the plaintiff. Pending the suit, an attachment was taken out, based upon an affidavit of non-residency. After the judgment, in the principal action, the defendant appeared and answered, as to the attachment, that he had been, etc., and still was, a resident of the State, etc. Reply in denial. Trial, finding, and judgment for the defendant. The evidence is in the record, and tends to show, that the defendant intended to remove beyond the limits of the State, if a certain event did not transpire. When the attachment was taken out, the time within which the said event might happen had not passed. The defendant did not remove from the. State, but did from the county.
The question is argued here upon the evidence, and as if the determination to leave the State had become fixed, and been acted upon. From that evidence, the Court may have found that no such conclusion had been arrived at; that is, there is evidence tending to sustain such a position. We need not, therefore, pass upon the point pressed, to-wit: that said proceedings would lie against the property of one in the act of removing beyond the limits of the State.
Per Curiam.
The judgment is affirmed, with costs.